Citation Nr: 1411359	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-13 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.

4.  Entitlement to a compensable disability rating for service-connected shin splints of the right leg.

5.  Entitlement to a compensable rating for service-connected left foot strain.

6.  Entitlement to a compensable rating for service-connected left foot bunionectomy scar.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1989, January 1991 to July 1991, April 2003 to April 2004, January 2008 to June 2008 and July 2009 to February 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in January 2014 requesting a withdrawal of all issues currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of all of the issues currently on appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran sent a written statement in January 2014 to the Board indicating that she wished to withdraw all issues currently on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the current issues on appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


